In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-22-00209-CV
                              __________________


        IN RE PAUL C. MURPHY IV, KELLY A. YOUNG,
 ELIZABETH ANN CROFFORD SMITH, AVERY CLAIRE CROFFORD,
                AND WILLIAM T. CROFFORD

__________________________________________________________________

                          Original Proceeding
        County Court at Law No. 2 of Montgomery County, Texas
                      Trial Cause No. 19-37828-P
__________________________________________________________________

                         MEMORANDUM OPINION

      Paul C. Murphy IV, Kelly A. Young, Elizabeth Ann Crofford Smith, Avery

Claire Crofford, and William T. Crofford, Relators, filed a petition for a writ of

mandamus to compel the Honorable Judge Lamar McCorkle, Senior Judge sitting

by assignment to the County Court at Law Number 2 of Montgomery County, Texas,

to vacate all orders he signed in Trial Cause Number 19-37828-P and request another

judge be assigned to the case. See generally Tex. Gov’t Code Ann. § 22.221(b)(1).




                                        1
      Relators argue the order of assignment is void because the Honorable Olen

Underwood, the presiding judge of the Second Administrative District, did not have

the power to assign Judge McCorkle to a court in the Second Administrative District

and that Judge Underwood violated statutory requirements and administrative rules

when he assigned Judge McCorkle to the case on November 6, 2020. 1 Relators

contend that on January 21, 2022, Judge McCorkle abused his discretion by

overruling Relators’ December 7, 2021 Verified Objection to Assigned Judge and

Request for Reassignment and by failing to rule on the Supplemental Verified

Objection they filed on January 19, 2022. Relators insist they did not object to Judge

McCorkle under section 74.053 of the Texas Government Code and consequently

Judge McCorkle erred by ruling that their objection was untimely. See generally

Tex. Gov’t Code Ann. § 74.053 (c) (“An objection under this section must be filed

not later than the seventh day after the date the party receives actual notice of the

assignment or before the date the first hearing or trial, including pretrial hearings,

commences, whichever date occurs earlier.”).

      “To obtain relief by writ of mandamus, a relator must establish that an

underlying order is void or a clear abuse of discretion and that no adequate appellate

remedy exists.” In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016).

After reviewing the petition and record, we conclude Relators are not entitled to


      1This   office is currently held by the Honorable Robert Hill Trapp.
                                            2
mandamus relief. Accordingly, we deny the petition for a writ of mandamus. See

Tex. R. App. P. 52.8(a).

      PETITION DENIED.

                                                     PER CURIAM

Submitted on July 27, 2022
Opinion Delivered July 28, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                       3